EXHIBIT 10.7

 
ESCROW AGREEMENT
 
           This Agreement is dated as of the 24th day of November, 2010 among
Enter Corp., a Delaware corporation (the “Company”), the subscribers listed on
Schedule 1 hereto (“Subscribers”), and Grushko & Mittman, P.C. (the “Escrow
Agent”):
 
W I T N E S S E T H:
 
           WHEREAS, the Company and Subscribers have entered into a Subscription
Agreement calling for the sale by the Company to the Subscribers of  secured
convertible Notes and Warrants for an aggregate purchase price of up to
$3,000,000; and
 
           WHEREAS, the parties hereto require the Company to deliver the Notes
and Warrants against payment therefor, with such Notes and the Escrowed Funds to
be delivered to the Escrow Agent, along with the other documents, instruments
and payments hereinafter described, to be held in escrow and released by the
Escrow Agent in accordance with the terms and conditions of this Agreement; and
 
           WHEREAS, the Escrow Agent is willing to serve as escrow agent
pursuant to the terms and conditions of this Agreement;
 
           NOW THEREFORE, the parties agree as follows:
ARTICLE I
 
INTERPRETATION
 
           1.1.           Definitions.  Capitalized terms used and not otherwise
defined herein that are defined in the Subscription Agreement shall have the
meanings given to such terms in the Subscription Agreement.  Whenever used in
this Agreement, the following terms shall have the following respective
meanings:
 
§ “Agreement” means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;
 
§ “Collateral Agent” shall mean SNK Consulting Services LLC;
 
§ “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
§ “Debentures” shall have the meaning set forth in Section 13 of the
Subscription Agreement;
 
§  “Escrowed Payment” means an aggregate cash payment of up to $3,000,000;
 
§ “FLM” means FLM Holdings LLC, a Nevada limited liability company, referred to
in Section 13 of the Subscription Agreement;
 
§ “FLM UCC-3” shall have the meaning set forth in Section 13 of the Subscription
Agreement;
 
§ “Guaranty” shall have the meaning set forth in Section 3 of the Subscription
Agreement;
 
§  “Legal Opinion” means the original signed legal opinion referred to in
Section 6 of the Subscription Agreement;
 
§ “Lockup Agreement” shall have the meaning set forth in Section 9(x) of the
Subscription Agreement;
 
 
 
1

--------------------------------------------------------------------------------

 
 
§ “Note” shall have the meaning set forth in the second recital to the
Subscription Agreement;
 
§ “Principal Amount” shall mean an aggregate of up to $3,000,000;
 
§ “Security Agreement” shall have the meaning set forth in Section 3 of the
Subscription Agreement and shall include the deliveries required to be made
therewith at the time of execution;
 
§  “Subscriber Legal Fees” shall have the meaning set forth in Section 8(b) of
the Subscription Agreement;
 
§ “Subscription Agreement” means the Subscription Agreement (and the exhibits
and schedules thereto) entered into or to be entered into by the Company and
Subscribers in reference to the sale and purchase of the Notes and Warrants;
 
§ “Warrants” shall have the meaning set forth in Section 2(b) of the
Subscription Agreement;
 
§ Collectively, the Debentures, FLM UCC-3, Guaranty, Legal Opinion, Lockup
Agreements, Notes, Security Agreement, Warrants, and Subscription Agreement
signed and executed by all signators thereto other than the Subscribers, and
Subscriber Legal Fees are referred to as “Company Documents”; and
 
§ Collectively, the Escrowed Payment and the Subscribers executed Subscription
Agreement and Security Agreement are referred to as “Subscriber Documents.”
 
           1.2.           Entire Agreement.  This Agreement along with the
Company Documents and the Subscriber Documents to which the Subscriber and the
Company or Subsidiary are a party constitute the entire agreement between the
parties hereto pertaining to the Company Documents and Subscriber Documents and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof, except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
           1.3.           Extended Meanings.  In this Agreement words importing
the singular number include the plural and vice versa; words importing the
masculine gender include the feminine and neuter genders.  The word “person”
includes an individual, body corporate, partnership, trustee or trust or
unincorporated association, executor, administrator or legal representative.
 
           1.4.           Waivers and Amendments.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance.  Except
as expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
 
           1.5.           Headings.  The division of this Agreement into
articles, sections, subsections and paragraphs and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
           1.6.           Law Governing this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction.  Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
           1.7.           Specific Enforcement, Consent to Jurisdiction.  The
Company and Subscribers acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injuction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.  Subject to Section 1.6 hereof, each of the Company
and Subscribers hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
           2.1.           Company Deliveries.  On or before the Closing Date,
the Company shall execute and deliver the Company Documents to the Escrow Agent.
 
2.2.           Subscriber Deliveries.  On or before the Closing Date,
Subscribers shall execute and deliver the Subscription Agreements and Security
Agreement, and shall deliver the Escrowed Payment in cash, to the Escrow
Agent.  The Escrowed Payment will be delivered pursuant to the following wire
transfer instructions:


Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
           2.3.           Intention to Create Escrow Over Company Documents and
Subscriber Documents.  The Subscribers and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.
 
           2.4.           Escrow Agent to Deliver Company Documents and
Subscriber Documents.  The Escrow Agent shall hold and release the Company
Documents and Subscriber Documents only in accordance with the terms and
conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
           3.1.           Release of Escrow.  Subject to the provisions of
Section 4.2, the Escrow Agent shall release the Company Documents and Subscriber
Documents as follows:
 
(a)           On the Closing Date, the Escrow Agent will simultaneously release
the Company Documents to the Subscribers and release the Subscriber Documents to
the Company, except that:
 
(i)           Subscriber Legal Fees will be released directly to the
Subscriber’s attorneys, and
 
(ii)           the Security Agreement and FLM UCC-3 will be released to the
Collateral Agent,
 
(b)           On the Closing Date, an amount equal to $900,000 of the Escrowed
Payment will be retained in escrow and not released pursuant to Section
3.1(a).  Additional funds may be deposited and will be retained in escrow
pursuant to this Section 3.1(b) as described in Section 1(c) of the Subscription
Agreement.  Such portion of the Escrowed Payment will be retained in escrow by
the Escrow Agent pursuant to this Agreement in a non-interest bearing account
and released to the Company or on the Company’s behalf not more frequently than
one time each ten days.  A request for release must be made in writing to the
Escrow Agent and Collateral Agent.  The request must include a copy of
unanimously adopted resolutions of the board of directors of the Company
certified by the secretary of the Company and the Company’s chief financial
officer that (i) the Company is requesting a release of funds and the details
thereof including the amount, purposes, and wire delivery instructions, (ii)
that such requested funds are for reimbursement of funds which were timely
employed in conformity in all material respects with the use of proceeds set
forth on Schedule 9(e) to the Subscription Agreement under the heading “Use of
Proceeds to be reimbursed After Closing”, and (iii) an Event of Default, or an
event that with the giving of notice or the passage of time could become an
Event of Default, has not occurred.  The Company must provide to Collateral
Agent reasonably satisfactory proof that the funds for which reimbursement is
sought had been used for the purposes described in part (ii) of the previous
sentence.  The Escrow Agent may not release any funds pursuant to this Section
3.1(b) if an objection to such release has been made by Collateral
Agent.  Deviations from Schedule 9(e) to the Subscription Agreement may be made
subject to the written approval of the Collateral Agent.  Unless postponed by
the Company and Collateral Agent, any funds retained in escrow on the nine month
anniversary of the Closing Date will be released to Subscribers requesting such
release in proportion to the relative amount of Note principal held by all
Subscribers as of such nine month anniversary date.  Upon release to the
Subscribers, such sums shall be applied against amounts outstanding on the Notes
in the manner set forth in the Notes.  The Escrow Agent may request any written
representations, certifications and documents in Escrow Agent’s absolute
discretion before releasing any funds from escrow.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Company and the
Subscribers, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
(d)           Anything herein to the contrary notwithstanding, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a “Court Order”), the Escrow Agent shall
deliver the Company Documents and Subscriber Documents in accordance with the
Court Order.  Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           A Closing may take place on or before December 15, 2010.  After
December 15, 2010, the Escrow Agent will promptly return the applicable Company
Documents to the Company and return the Subscriber Documents to the Subscriber
except that the Debentures and FLM UCC-3 will be returned to FLM.


3.3.           Acknowledgement of Company and Subscriber; Disputes.  The Company
and the Subscribers acknowledge that the only terms and conditions upon which
the Company Documents and Subscriber Documents are to be released are set forth
in Sections 3 and 4 of this Agreement.  The Company and the Subscribers reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Company Documents and Subscriber Documents.  Any
dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscribers.


ARTICLE IV
CONCERNING THE ESCROW AGENT


4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:
 
(a)           The Subscribers and Company acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Subscribers or Company is entitled to receipt of
the Company Documents and Subscriber Documents pursuant to any other agreement
or otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(b)           The Subscribers and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscribers and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent’s partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent’s part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscribers and Company under this Agreement and to no other
person.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           The Subscribers and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Subscribers
and the Company.  Prior to the effective date of the resignation as specified in
such notice, the Subscribers and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents and Subscriber
Documents to a substitute Escrow Agent selected by the Subscribers and
Company.  If no successor Escrow Agent is named by the Subscribers and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.
 
(e)           Other than in connection with the Subscriber Legal Fees, the
Escrow Agent does not have and will not have any interest in the Company
Documents and Subscriber Documents, but is serving only as escrow agent, having
only possession thereof.  The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.
 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The Escrow Agent shall be permitted to act as counsel for the
Subscribers in any dispute as to the disposition of the Company Documents and
Subscriber Documents, in any other dispute between the Subscribers and Company,
whether or not the Escrow Agent is then holding the Company Documents and
Subscriber Documents and continues to act as the Escrow Agent hereunder.
 
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscribers and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscribers and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Subscribers and Company or to
any other person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1.           Termination.  This escrow shall terminate upon the release of all
of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscribers and Company.
 
5.2.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           If to the Company, to:


Enter Corp.
460 Brogdon Road, Suite 400
Suwanee, GA 30024
Attn: Tony Erwin, President and CEO
Fax: (678) 762-1122


With a copy by fax only to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: David B. Manno, Esq.
Fax: (212) 930-9725


(b)           If to the Subscribers: to the addresses set forth on Schedule 1


With a copy by facsimile only to:
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575


(c)           If to FLM, to:


FLM Holdings LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733


(d)           If to the Collateral Agent, to:


SNK Consulting Services LLC
6895 W. Nighthawk Drive
Post Fall, Idaho 83854
Attn: Susan U
Fax: (208) 930-4090
 
(e)
If to the Escrow Agent, to:

 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.           Interest.  The Escrowed Payment shall not be held in an interest
bearing account nor will interest be payable in connection therewith.  In the
event the Escrowed Payment is deposited in an interest bearing account, the
Subscribers shall be entitled to receive any accrued interest thereon, but only
if the Escrow Agent receives from the Subscriber the Subscribers’ United States
taxpayer identification number and other requested information and forms.
 
5.4.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
 
5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.6.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.7.           Agreement.  Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the udersigned have executed and delivered this
Escrow  Agreement, as of the date first written above.
 

 
“COMPANY”
    ENTER CORP.     a Delaware corporation                
 
By:
/s/        John Benfield       CEO             ESCROW AGENT:             GRUSHKO
& MITTMAN, P.C.             By:         Name:                  

 
SUBSCRIBERS:
 
ALPHA CAPITAL ANSTALT
 
WHALEHAVEN CAPITAL FUND LIMITED
         
By: ___________________________________
 
By: __________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
FLM HOLDINGS LLC
 
FJD HOLDINGS LLC
         
By: ___________________________________
 
By: __________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
BRIO CAPITAL L.P.
 
EDWARD KARR
         
By: ___________________________________
 
______________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
ADVENTURE VENTURES LLC
 
OSHER CAPITAL PARTNERS LLC
         
By: ___________________________________
 
By: __________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
MAIELLA INVESTMENT HOLDINGS LLC
 
BRISTOL INVESTMENT FUND LTD
         
By: ___________________________________
 
By: __________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
BRISTOL CAPITAL, LLC
 
BRISTOL CAPITAL, LLC
         
By: ___________________________________
 
By: __________________________________
 
Name:
 
Name:
 
Title:
 
Title:
         
PAUL KESSLER IRA FBO
             
By: ___________________________________
     
Name:
     
Title:
     

 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
(SUBSCRIBERS)
 
SUBSCRIBER AND ADDRESS
PRINCIPAL AMOUNT
CLASS A WARRANT
CLASS B WARRANT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$500,000.00
1,250,000
1,250,000
ADVENTURE VENTURES LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$125,000.00
312,500
312,500
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$125,000.00
312,500
312,500
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$500,000.00
1,250,000
1,250,000
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
 
$506,488.89 represented by the surrender of Debentures consisting of $500,000 of
principal amount and $6,488.89 accrued principal
 
1,266,222
1,266,222
FJD HOLDINGS LLC
2005 Edenfield Place
Lakeland, FL 33801
Attn: Frank D’Agostino
Tax ID#: 27-1256035
$250,000.00
625,000
625,000
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
$150,000.00
375,000
375,000
EDWARD KARR
Rampartners SA
19 Blvd., Georges-Favon
Geneva, Switzerland 1204
Fax: +41-22-310-8605
$100,000.00
250,000
250,000

 
 
9

--------------------------------------------------------------------------------

 
 
MAIELLA INVESTMENT HOLDINGS LLC
8100 River Road, Apt. 804
North Bergen, NJ 07047
Fax: (201) 917-5925
$150,000.00
375,000
375,000
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$280,000.00
700,000
700,000
BRISTOL CAPITAL ADVISORS PROFIT SHARING PLAN
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100,000
100,000
BRISTOL CAPITAL, LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100,000
100,000
PAUL KESSLER IRA FBO
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100,000
100,000
TOTALS
$2,806,488.89
7,016,222
7,016,222






10